Name: 1999/240/EC: Commission Decision of 30 March 1999 on certain protection measures with regard to registered horses coming from Malaysia (Peninsula) and Singapore (notified under document number C(1999) 859) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  tariff policy;  Asia and Oceania;  means of agricultural production
 Date Published: 1999-04-01

 Avis juridique important|31999D02401999/240/EC: Commission Decision of 30 March 1999 on certain protection measures with regard to registered horses coming from Malaysia (Peninsula) and Singapore (notified under document number C(1999) 859) (Text with EEA relevance) Official Journal L 089 , 01/04/1999 P. 0072 - 0073COMMISSION DECISIONof 30 March 1999on certain protection measures with regard to registered horses coming from Malaysia (Peninsula) and Singapore(notified under document number C(1999) 859)(Text with EEA relevance)(1999/240/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18 thereof,(1) Whereas, Member States authorise imports of registered horses from Malaysia (Peninsula) and Singapore in accordance with Council Directive 90/426/EEC(3), as last amended by the Act of Accession of Austria, Finland and Sweden;(2) Whereas fatal cases of a disease caused by Japanese encephalitis virus and Hendra-like virus have been declared in humans in Malaysia and Singapore; whereas these infections may be transmitted to equidae; whereas, Hendra-like virus may be transmitted from equidae to humans;(3) Whereas the presence of these diseases in Malaysia and Singapore constitutes a serious danger for public and animal health in the Community;(4) Whereas it is necessary to adopt rapidly protection measures at Community level with regard to imports of registered horses from Malaysia (Peninsula) and Singapore;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the standing veterinary committee,HAS ADOPTED THIS DECISION:Article 1The temporary admission of registered horses, the re-admission after temporary export of registered horses, and the import of equidae, coming from Malaysia (Peninsula) and Singapore are prohibited.Article 2Member States shall amend the measures they apply with regard to Malaysia and Singapore to bring them into line with this Decision.They shall inform the Commission thereof.Article 3This Decision shall apply until 30 June 1999.Article 4This Decision is addressed to the Member States.Done at Brussels, 30 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 224, 18.8.1990, p. 42.